UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8129


TROY ATERA BROWN,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON, Director of Virginia Dept of Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00435-sgw-mfu)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Atera Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Troy Atera Brown seeks to appeal the district court’s

order    dismissing         his     28    U.S.C.      § 2254       (2006)      petition       as

untimely filed.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                 See 28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not   issue    absent       “a    substantial        showing       of   the    denial    of    a

constitutional        right.”            28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner       satisfies          this        standard       by    demonstrating          that

reasonable      jurists          would    find      that     any    assessment      of     the

constitutional        claims       by    the    district      court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Brown

has   not     made    the    requisite         showing.           Accordingly,     we     deny

Brown’s motion for a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument         would    not    aid    the   decisional

process.

                                                                                  DISMISSED



                                                2